     Case 5:17-cv-03386 Document 338 Filed 05/15/19 Page 1 of 1 PageID #: 4383



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


MARQUEL ALI,

                             Plaintiff,

v.                                                CIVIL ACTION NO. 5:17-cv-03386

RALEIGH COUNTY, et al.

                             Defendants.



                                    JUDGMENT ORDER


        In accordance with the Memorandum Opinion and Order (Document 336) dismissing the

Plaintiff’s Amended Complaint, the Court ORDERS that judgment be entered accordingly and

that this case be DISMISSED and STRICKEN from the docket.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                           ENTER:        May 15, 2019
